MEMORANDUM OPINION

No. 04-03-00316-CV

IN THE INTEREST OF S. D., A Child



From the 224th Judicial District Court, Bexar County, Texas

Trial Court No. 2001-PA-01778

Honorable Juan Gallardo, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	July 30, 2003
DISMISSED FOR WANT OF PROSECUTION
	Appellant's brief in this accelerated appeal was due to be filed by June 17, 2003.  No
brief or motion for extension of time was filed.  On June 24, 2003, we ordered appellant to
show cause no later than July 9, 2003, why this appeal should not be dismissed for want of
prosecution.  See Tex. R. App. P. 38.8(a).  Appellant was warned that failure to respond
would result in dismissal of the appeal.  Tex. R. App. P. 42.3(c).  No response has been filed.
Accordingly, the appeal is dismissed.  See Tex. R. App. P. 42.3(b, c).  Costs of the appeal are
taxed against appellant.
							PER CURIAM